DETAILED ACTION
Election/Restriction
Claims 1, 2, and 22 are generic to the following disclosed patentably distinct species:
Species I: paragraph 206 (referring to the first to third embodiments)  in which information about the position and the information about the posture of the fetal heart are estimated to obtain the temporal-change waveform S(t) that makes it possible to estimate the fetal cardiac phases..
Species II: paragraph 207 (referring to  the fourth embodiment) in which the ultrasound diagnosis apparatus 1 utilizes the information about the position and the information about the posture of the fetal heart that were estimated in Species I, for various applications. 
Species III: paragraph 220 (referring to the fifth embodiment) in which the processing circuit includes  a correcting function..
Species IV: paragraph 250 (referring to the sixth embodiment)  as including a medical image processing apparatus connected to a medical image diagnosis apparatus and to an image storing apparatus via a network.
Furthermore, Species I includes the following subspecies: 
Subspecies I(a) (paragraphs 106): Claim 3 recites wherein as the reference waveform, the processing circuitry obtains a temporal-change waveform of a ventricular lumen size of the heart, and the processing circuitry further determines the cardiac phase by assuming, in the temporal-change waveform, a temporal phase exhibiting a maximum value as end-diastole and a temporal phase exhibiting a minimum value as end-systole.
Subspecies I(b) (paragraph 134): Claim 4 recites wherein as the reference waveform, the processing circuitry obtains a temporal-change waveform of a myocardial velocity component in a direction toward either a cardiac apex or a ventricular contraction center of the heart, and the processing circuitry further determines the cardiac phase, by assuming a temporal phase that is earlier than a point exhibiting a maximum value in the temporal-change waveform and in which the myocardial velocity component becomes equal to zero in the temporal-change waveform as end-diastole; and assuming a temporal phase that is later than the point and in which the myocardial velocity component becomes equal to zero in the temporal-change waveform as end-systole.
Subspecies I(c) (paragraph 153): Claim 5 recites wherein as the reference waveform, the processing circuitry obtains a temporal-change waveform of an atrial lumen size of the heart, and the processing circuitry further determines the cardiac phase by assuming, in the temporal-change waveform, a temporal phase exhibiting a minimum value as end-diastole and a temporal phase exhibiting a maximum value as end-systole.
Subspecies I(d) (paragraphs 151 and 155): Claim 6 recites wherein as the reference waveform, the processing circuitry obtains a temporal-change waveform of a myocardial velocity component in a direction toward either an atrial blood flow entrance part or an atrial contraction center of the heart, and the processing circuitry further determines the cardiac phase, by assuming a temporal phase that is earlier than a point exhibiting a minimum value in the temporal-change waveform and in which the myocardial velocity component becomes equal to zero in the temporal-change waveform as end-diastole; and assuming a temporal phase that is later than the point and in which the myocardial velocity component becomes equal to zero in the temporal-change waveform as end-systole.
The species and sub-species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. That is, each species is directed to a different ultrasound diagnosis apparatus and each sub-species is directed to a different reference waveform obtaining technique.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies: 
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Species I requires a search field in the acquisition of various types of data for determining the cardiac phase while Species II involves the use of some aspects of the data from Species I for further extraction of diagnostic information.  Species III and IV pertain to different nontrivial augmentations to the apparatuses in the respective embodiments.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793